FILED
                             NOT FOR PUBLICATION                             JUN 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE ALBERTO GUTIERREZ,                          No. 14-73162

               Petitioner,                       Agency No. A090-519-511

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Jose Alberto Gutierrez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review de

novo questions of law, and for abuse of discretion the denial of a motion to reopen.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Gutierrez’s motion to

reopen, where the BIA determined that Gutierrez was not entitled to the requested

relief as a matter of discretion. See id. at 986 (the BIA may deny a motion to

reopen upon a determination that the alien would not be entitled to the

discretionary grant of relief sought).

      Contrary to Gutierrez’s contention, the BIA applied the correct legal

standard in making its discretionary determination. See 8 C.F.R. § 1003.2; see also

8 U.S.C. § 1182(h) (relief may be granted in the Attorney General’s discretion).

      Gutierrez’s contentions that the BIA relied on inapplicable precedent, did

not consider relevant factors, and failed to address an argument regarding the

distinction between waivers under 8 U.S.C. § 1182(h)(1)(A) and 8 U.S.C.

§ 1182(h)(1)(B) lack merit.

      In light of our disposition, we need not reach Gutierrez’s remaining

contentions regarding whether he showed eligibility for relief.

      PETITION FOR REVIEW DENIED.




                                          2                                      14-73162